Title: To James Madison from Lafayette, 6 July 1812
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear Sir
La Grange 6h July 1812
The Repeal of the orders in Council Has Been Announced to us. I Rejoice at the Success of Your Spirited Measures, and Am Not Less Happy in the Maintenance of peace. Our friend and worthy Minister will tell you How matters are Going in Europe. My Letters of Yesterday Say that Hostilities are begun on the Niemen. This one Goes with the public dispatches. I shall therefore Confine myself to private Concerns.

Your Correspondance, my dear friend, and that of Mr. duplantier, of a Very old date, Have Convinced me that Loans and Sales in the U. S. were Still more improbable than I found them in Europe; the price of 12 dollars in france being Superior to what M. duplantier Could get, in Small portions, at Long Credits, and Under the disadvantage of Exchange, I Have Sold for that Sum to Mr. Seymour, an English man, the two patents of thousand acres which I am to Receive. One Half Has been paid. The other Half I shall receive twelve months after the patents are delivered. Should they be With Held Untill the End of Next Year the Convention is Void and I am to pay the Received Monney With interest. That bargain, Necessitated By the postture of My Affairs, Has been much Approved By my American friends and Every Louisianese I Could Consult. You See, my dear Sir, it is important for me to Receive the patents Now in Your Hands or their Substitutes as Soon as possible.
Having Received from Sir John Coghill Some proposals Respecting a part of the tract Near the town it Has been my duty to Acquaint Him with Your doubts about the practicability of obtaining it, and with the Valuation of Mr. duplantier, should it Be obtained, not Exceeding five and twenty thousand dollars. But the Very Uncertainty of the Location, and the danger of an Accumulation of debts and interest, Have prompted me to Accept an Arrangement which if I Have not the town acres Sets the distant ones at three times their Value, ⟨and⟩ if You Can Get them for me, Leaves me an Handsome property, increased by Some Common advances, and by the Greater Expense Sir John Can Make Upon His intermediary shares. He Even May facilitate the Very Location by Making it the interest of people whose claims are a bar to our Complyance with the terms of the act.
I will not further trouble You With the details of this deed Since a Copy of it and the Letter which I Beg You to forward shall tell you more than You Have Leisure to Read. Permit me to insist on a point more important to me than Any pecuniary Consideration.
To the kindness of my friends, to the Munificence of Congress, I Have been obliged for a Gift far Exceeding any wishes or Expectation I Could form. Its becoming a Source of wealth to myself and family would, I know, be a Gratification to them as well as to me. It Has done more. I Have been Rescued from an overwhelming Situation, the product of Vicissitudes not Very Common, agglomerating itself without further Expense, and the more irremediable in Europe as my principles precluded Even the ordinary income of places. Provided what I Have done is Approved By my American friends, I am Satisfied. But I Confess that Approbation is Necessary to me. Your Expression of it, my dear Sir, I shall wait for with Anxiety. Yet I do not deny that on account of fortune to my Numerous children and Grand children, and also for the Sake of Keeping a property in the United States, I would be Happy that the acts of Congress, So Generous and benevolent, might be without impropriety Applyed to that tract near the town which Has Ever been, in Your friendship to me, Your principal object. That of Course, after You Have Read the inclosed deed, I Leave to Your Good and Elevated Judgment knowing You will do nothing but what is proper for me, for You, and for the public.
Be pleased to Remember me to our friends. Mr. Monroe and Mr. Gallatin Have So kindly interested themselves in my pecuniary Concerns that I also stand in great Need of their Approbation. I Have applied to that of Mr. Jefferson in a letter which goes along with this.
Accept, my dear Sir, the assurances of my most affectionate, grateful friendship and Respect.
Lafayette
